955 F.2d 48
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.J.G.R. (Juvenile), Defendant-Appellant.
No. 91-50521.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 13, 1992.*Decided Feb. 18, 1992.

Before CANBY, WILLIAM A. NORRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
J.G.R., a juvenile, appeals his sentence, imposed following a guilty plea, for one count of juvenile delinquency in violation of 18 U.S.C. § 5032.   J.G.R. contends that the district court erred by imposing a term of imprisonment which exceeded the United States Sentencing Guidelines range applicable to an adult convicted of the same underlying offense.   We have jurisdiction under 28 U.S.C. § 1291 and we affirm.


3
We review de novo the legality of a sentence and the district court's interpretation of a federal statute.   United States v. Marco L., 868 F.2d 1121, 1123 (9th Cir.), cert. denied, 493 U.S. 956 (1989).


4
A juvenile's sentence may not exceed the maximum sentence which could have been imposed on a similarly situated adult.  18 U.S.C. § 5037(c)(1)(B).   The words "maximum sentence" refer to the statutory maximum term for the offense, and the sentencing court need not apply the Sentencing Guidelines when determining an appropriate sentence for a juvenile.   Marco L., 868 F.2d at 1123-24.1


5
Here, J.G.R.'s conviction resulted from his participation in transportation of illegal aliens, which carries a maximum term of five years imprisonment.   See 8 U.S.C. § 1324(a)(1).   J.G.R. was sentenced to 12 months imprisonment, well below the maximum sentence potentially applicable to an adult.   Thus, his sentence is legal.   See Marco L., 868 F.2d at 1124.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 As Marco L. decided precisely the issue on appeal here, appellant's reliance on the Eighth Circuit's opinion in United States v. R.L.C., 915 F.2d 320 (8th Cir.1990), cert. granted, 111 S.Ct. 2850 (1991) is misplaced